Title: To Thomas Jefferson from Benjamin Smith Barton, 12 [March 1793]
From: Barton, Benjamin Smith
To: Jefferson, Thomas



Sir
Tuesday-morning, 12th. [Mch. 1793]
No 119. Third-Street, between Walnut & Spruce Streets.

It is not without a great degree of pain, that I write to you on the subject of this letter. You will, however, I hope, pardon the liberty which I take, when I assure you that nothing but a very urgent case would permit me to do it. I am already indebted to you for your liberal  kindness shewn to me, on various occasions. Your attention to me now, as at former times, I shall ever remember, with a large share of gratitude. The loan of Sixty-Five Dollars will relieve me from much anxiety of mind. This sum as well as that which I formerly received of you, I shall punctually pay to you, at the time I have mentioned, in the enclosed note. Nothing shall prevent me from doing it. Should you not comply with my request, I still hope, you will pardon me, and put no unfavourable construction on my conduct. I am, Sir, with great respect, Your humble and much obliged servant, &c.

Benjn. S. Barton

